Citation Nr: 1711823	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  08-32 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right hip disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Oklahoma National Guard from November 1980 to November 1981.  He had subsequent periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with various Army Reserve and National Guard units.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in November 2010. A transcript of that proceeding has been associated with the claims file. 

In March 2011, the Board remanded the issues of entitlement to service connection for a right hip disability and a right groin disability.  In September 2014, the Board noted that evidence added to the record since the final denial of the Veteran's claims included service records that were not previously associated with the claims file.  Thus, the Board determined that the claims would be reconsidered pursuant to 38 C.F.R. § 3.156(c)(1).  The appeal was again remanded.  In September 2015, the Board denied service connection for residuals of inguinal hernia (previously characterized as a right groin disability).  The issue of entitlement to a right hip disability was again remanded for development of the record.  

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a right hip disability. Specifically he contends that his right hip arthritis is a result of an injury incurred during his National Guard service. Regretfully, the Board finds further development is required and another remand is warranted. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, the matter must again be remanded to comply with the September 2015 remand directives.

Previously, the case was before the Board in September 2015. On remand, the AOJ was directed to request private treatment records from Dr. C. and attempt to obtain treatment records not already associated with the claims file. A completed and signed Authorization and Consent to Release Information to VA was made part of the claims file in December 2015. Private treatment records identified and authorized for release by the Veteran have been associated with the claims file. VA treatment records from February 2007 to February 2016 have also been associated with the claims file.  A VA addendum opinion was associated with the claims file in September 2016. Personnel and treatment records were requested from the Kansas National Guard and Oklahoma National Guard in January 2016. Oklahoma National Guard treatment records were associated with the claims file in March 2016. In January 2016 records were requested from the Kansas National Guard from April 1996 to July 1999, and a September 2016 VA Request for Information notes Kansas National Guard service treatment records were previously uploaded into VBMS. See September 12, 2016 Request for Information. However, personnel records from Kansas National Guard are not associated with the claims file. These records should be associated with the claims file, and if necessary again directly requested from the Kansas National Guard. 

In addition, the AOJ failed to verify the Veteran's ACDUTRA and INACDUTRA service for the dates in question and provide a summary of such dates, or to document for the record why the production of a summary of service dates was not possible. The Board notes that service records providing retirement points have been associated with the claims file, but such is insufficient to verify dates of ACDUTRA and INACDUTRA. Therefore a remand is necessary to comply with the directives pursuant to Stegall. 

Accordingly, the case is REMANDED for the following action:

1. Associate service personnel and service treatment records relating to the Veteran's Kansas National Guard service from April 1996 to July 1999 with the claims file. If necessary, request from the National Personnel Records Center (NPRC), Defense Finance and Accounting Service (DFAS), National Guard Bureau, and the Adjutants General of Kansas copies of the Veteran's service personnel records and service treatment records. 

Records were previously directly requested from the Kansas National Guard in January 2016 but there is no indication in the record that a response was received. Records should again be directly requested from the Kansas National Guard for service from April 1996 to July 1999. 

2. Request verification of the dates of ACDUTRA and INACDUTRA service during the period from June 1995 to March 1996 and from April 1996 to July 1999. Service records providing retirement points are insufficient in this regard. 

Then, prepare a summary of that dates of the Veteran's ACDUTRA and INACDUTRA service, or document for the record why production of a summary of service dates is not possible.

3. If records are obtained as a result of the above actions and the evidence so warrants, an addendum VA opinion should be obtained. 

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

